Citation Nr: 1709949	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-11 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1976 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for right ear hearing loss an assigned an initial noncompensable disability rating.

In February 2016, following an April 2015 remand by the Board regarding the Veteran's unadjudicated claim for service connection for hearing loss in the left ear, service connection was granted for left ear hearing loss and a noncompensable rating assigned.  As such, the issue before the Board is entitlement to a compensable rating for bilateral hearing loss.


FINDING OF FACT

Throughout the appeal period, audiograms of record showed hearing loss manifested by at worst Level II hearing acuity in the right ear and Level I hearing acuity in the left ear; the evidence does not suggest that the Veteran's hearing loss has significantly worsened since the June 2015 VA examination or that the Veteran's symptoms of hearing loss are not adequately contemplated by the rating criteria.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). 
The Veteran's claims for a higher initial rating stems from his disagreement with    the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private medical records, VA treatment records, VA examination reports, and statements from the Veteran.  The Board finds that no additional action to further develop the record in connection with the claim, prior to appellate consideration, is required.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2016).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

At a June 2010 VA examination, the Veteran's chief complaint was hearing loss in the right ear.  He indicated difficulty understanding speech and difficulty understanding when people spoke to him on his right side.  He reported he had to turn his left ear to the person speaking in order to hear them.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
35
45
40
Left Ear
25
30
30
25

The average decibel loss was 38 decibels in the right ear and 28 decibels in the left ear.  Speech discrimination scores were 100 percent bilaterally.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally and did not have hearing loss for VA purposes in his left ear at that time.  Applying Table VII, the Veteran had noncompensable hearing loss at the June 2010 examination.

In his December 2010 notice of disagreement, the Veteran stated he did not agree with a finding that he only had mild hearing loss in his right ear given that in his day to day life, he felt he could not hear out of that ear, especially if there was any background noise.  

In April 2011, a friend of the Veteran's submitted a statement indicating the Veteran could not really hear what was said unless the speaker was standing to the Veteran's left side.  In addition, the friend noted that in traffic or other background noise, it was difficult to get the Veteran's attention.  His in-laws submitted a statement that also indicated that the Veteran could not hear what anyone was saying unless he turned to face them or they were standing on his left side.  The Veteran's brother also indicated that the Veteran could not seem to hear on the right side.  A long-time friend noted that the Veteran struggled when engaging in conversation, especially in background noise or if the person speaking was standing to his right.

In his May 2011 Form 9, the Veteran argued that the VA examination did not adequately measure his hearing loss because the tests were done in a completely silent booth, with no background noise of any kind.  He indicated again that in the presence of noise, he would not hear what was said to him unless his left ear was facing the speaker.  The Veteran indicated his hearing loss impacted the quality of his life every day.

In July 2012, the Board remanded the claim to afford the Veteran an additional examination given the lay statements of record and the Veteran's contentions that the June 2010 VA examination did not adequately reflect the severity of his hearing loss.

Assuming all criteria were met under 38 C.F.R. § 4.85(a), a private audiogram from February 2013 showed Level II hearing in the right ear and Level I hearing in the left ear.  Applying Table VII, the Veteran had noncompensable hearing loss for VA purposes at that time.  

At a May 2014 VA examination, the Veteran reported difficulty hearing in "groups, meetings, and communication bridges."  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
35
40
55
Left Ear
20
25
30
35

The average decibel loss was 40 decibels in the right ear and 28 decibels in the left ear.  Speech discrimination scores were 96 percent bilaterally.  It was noted the Veteran had a mild-to-moderate hearing loss in the high-frequencies important for understanding speech and he had not worn amplification.  Notably, hearing thresholds for the left ear did not meet the criteria for disability under VA regulations.  The Veteran's word recognition ability was excellent for both ears; however, the examiner recognized that the Veteran may encounter difficulty hearing conversation speech, particularly in the presence of noise.  The examiner noted that the Veteran's high-frequency hearing loss should have little effect on the Veteran's employment or employment options.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally, although he did not have hearing loss for VA purposes in the left ear.  Applying Table VII, the Veteran had noncompensable hearing loss for VA purposes at the time of the May 2014 VA examination.  

In August 2014, the RO sought an addendum opinion noting that in an April 2014 remand, the Board asked an examiner to consider and reconcile the examination findings with all pertinent evidence of record, including the June 2010 VA examination report, the February 2013 private audiology report, and the assertions of the Veteran and his relatives and friends that his right ear hearing problems had subsequently worsened.

In September 2014, an addendum opinion was provided.  The examiner noted there were no significant differences between the examination findings of the Veteran's February 2013 private audiogram to that of the audiogram completed in May 2014.  Both tests were noted to be within test/retest variability and both reflected changes from the Veteran's 2010 evaluation for his right ear as the Veteran contended.  The examiner noted the private examiner's note "needs help" referred to a need for binaural amplification.  The examiner agreed with that assessment and indicated that although eligible for hearing aids from VA, the Veteran had not yet availed himself of them.  The examiner repeated his finding that the Veteran had mild-to-moderate high frequency hearing loss which interfered with conversations, particularly in the presence of noise.  It was noted the Veteran's word recognition performance was excellent for both ears without visual cues at the 2014 VA examination where a performance intensity function was completed.  The examiner also noted that the private 2013 examination revealed 92 percent and 88 percent performance on word recognition testing at 45 decibels, a level below the average intensity of conversational speech.

In April 2015, following a remand by the Board in January 2015 for initial consideration by the RO of a September 2014 private audiogram added to the file after issuance of the October 2014 supplemental statement of the case, the Board remanded the claim again finding that the RO needed to adjudicate an outstanding claim for left ear hearing loss and that such claim was inextricably intertwined with the rating for right ear hearing loss.  Of note, the September 2014 private audiogram is not probative in this case as it did not include speech discrimination test results.  See 38 C.F.R. § 4.85(a).  

In June 2015, the Veteran underwent another VA examination.  The Veteran reported difficulty hearing others, particularly in background noise and also reported difficulty hearing on the telephone.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
35
50
60
Left Ear
25
30
35
40

The average decibel loss was 41 decibels in the right ear and 33 decibels in the left ear.  Speech discrimination scores were 96 percent in the right ear and 94 percent in the left ear.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss in both ears at the time of the June 2015 VA examination.  

In February 2016, the RO granted service connection for left ear hearing loss as the evidence demonstrated hearing loss for VA purposes and was related by an examiner to in-service noise exposure.

The Board has carefully considered the lay statements submitted by the Veteran regarding his inability to hear well.  The Veteran is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  As explained herein, disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the findings after hearing testing indicate that a compensable rating is not warranted for hearing loss.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has to turn to the left in order to hear and that he has difficulty understanding conversation in the presence of background noise.  The United States Court of Appeals for Veterans Claims (Court) has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  The Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record.  Here, the Veteran does not contend and the evidence does not show that he is unable to maintain or sustain substantially gainful employment because of his hearing loss.  Accordingly, the Board finds that no further action pursuant to Rice is necessary. 




ORDER

An initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


